EXHIBIT 23.3 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com August 2, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sillenger Exploration Corp. Oakville, Ontario, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to incorporation by reference in the Form S-8, Registration Report under the Securities Act of 1933, filed by Sillenger Exploration Corp. of our report dated May 25, 2010, relating to the financial statements of Sillenger Exploration Corp., a Nevada Corporation, as of and for the years ending February 28, 2010 and 2009 and the period from February 14, 2007 (Inception) through February 28, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
